Citation Nr: 1746049	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for residuals of a right wrist injury.

2. Entitlement to service connection for a neck disability, presently diagnosed as cervical strain.  

3. Whether the reduction in the rating for the Veteran's service-connected lumbar strain with degenerative arthritis and degenerative disc disease, from 40 percent to 10 percent, effective July 1, 2016, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for a neck disability, and declined to reopen a previously denied claim of service connection for a right wrist disability; and from a May 2016 rating decision issued by the RO in Togus, Maine, which instituted a decrease in the rating for the Veteran's service-connected lumbar strain.  

The issues of service connection for a neck disability, and the propriety of the rating reduction for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim of service connection for residuals of a right wrist injury was denied in a February 2000 rating decision; he did not appeal that decision, and it became final.  

2. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for residuals of a right wrist injury.  



CONCLUSION OF LAW

New and material evidence having not been submitted, the claim of service connection for residuals of a right wrist injury is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in September 2010.   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for residuals of a right wrist injury.  VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating the new and material evidence claim.

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for residuals of an in-service right wrist injury.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).   A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After carefully reviewing the evidence in the claims file, the Board finds that new and material evidence has not been submitted to reopen the claim of service connection for residuals of a right wrist injury.  

The Veteran was initially denied service connection for residuals of a right wrist injury in a February 2000 rating decision.  That decision acknowledged evidence in the Veteran's service treatment records of a June 1999 right wrist sprain, sustained while playing basketball.  That denial also considered the results of a VA examination, which acknowledged the Veteran's complaints of wrist pain, but found no actively diagnosed disability of the wrist.  Essentially, the claim was denied for lack of a present diagnosis, and lack of any etiological link between a diagnosis and service.  The Veteran did not appeal that decision, and it became final.

In support of his claim to reopen the previously denied and final claim, the Veteran's Notice of Disagreement stated that he continues to experience pain in his right wrist.  He also submitted copies of his service treatment records which document the in-service wrist injury.  Unfortunately, the Board finds that this evidence is insufficient to reopen the claim.  

The service treatment records, while relevant to the element of an in-service injury, are neither new, as they were of record at the time of the prior denial, nor are they material, because they do not speak to an element of the claim which was deficient when previously denied.  

The complaints of present wrist pain, while new, are nonetheless not material.  That the Veteran had complaints of wrist pain at the time of his prior denial was a known fact.  Further, pain in and of itself is not a disability under VA law.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board has carefully reviewed the evidence in the record, to include the Veteran's VA treatment records since the year 2000, and while they document a history of complaints of wrist pain, dating back to the year 2000, there is no evidence of any actual diagnosis associated with that complaint.  Thus, there still exists no evidence on the record of any actual diagnosed condition associated with the Veteran's reported wrist pain.  Absent any proof of an actual diagnosis, the complaints of pain are not material, as they do not speak to the element missing at the time of the prior denial.

In sum, the Board finds that new and material evidence has not been submitted in connection with the claim of service connection for residuals of a right wrist injury, and it is not reopened.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The previously denied and final claim of service connection for residuals of a right wrist injury is not reopened.


REMAND

When a Notice of Disagreement has been filed following the issuance of a rating decision, but a statement of the case has yet to be issued, the Board must remand those issues for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

In June 2016, the Veteran filed a timely Notice of Disagreement with a May 2016 rating decision which instituted a rating reduction for service-connected lumbar strain, from 40 percent to 10 percent, effective July 1, 2016.  To date, a statement of the case has not been issued for that issue.  As such, the Board will remand it for issuance of a statement of the case.  

Regarding the Veteran's claim of service connection for a neck disability, the Veteran was afforded a VA examination in December 2015.  The examination report includes a present diagnosis of cervical strain, with decreased range of motion in the cervical spine.  An etiology opinion was rendered in which the examiner opined against a causal nexus between the cervical strain and the Veteran's service-connected low back disability.

The Board finds this examination problematic for two reasons.  First, the examination report, while opining as to any potential secondary service connection, does not address the issue of direct service connection, namely any possible etiological link to the Veteran's in-service, October 1999 motor vehicle accident, in which he sustained an acute neck strain.  The Board has carefully reviewed the evidence of record, and to date, no such etiology opinion has been rendered.  As such, an addendum opinion is in order.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, despite VA obtaining an examination relevant to the issue on appeal, it has yet to issue a supplemental statement of the case which considers this evidence.  There is no evidence in the record that the Veteran has waived regional office consideration of this evidence, and because it was obtained by VA and was not submitted directly by the Veteran, the automatic waiver provision does not apply.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As such, a remand is in order for RO consideration of the December 2015 examination report.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the propriety of the rating reduction for lumbar strain, effective July 1, 2016.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of the claim.  If a timely substantive appeal is received, return the matter to the Board.

2. Return the claims file the December 2015 examiner who conducted the Veteran's cervical spine examination, for an addendum opinion.  If the December 2015 examiner is no longer available, forward the file to a new examiner competent to provide the requested opinion.  The complete claims file should be made available to the examiner selected to provide the requested examination.  The need for a new examination is left to the discretion of the examiner selected to conduct the examination.

The examiner is requested to review the entire record, including the Veteran's service-treatment records which document an October 1999 motor vehicle accident with resulting acute cervical strain, as well as his VA records which document a history of complaints of neck pain, and opine whether it is at least as likely as not that his presently diagnosed cervical strain had onset during active service, or is otherwise related to any incident of active service, to include the 1999 neck injury.

A complete rationale for any opinion rendered would be of great assistance to the Board and should cite to relevant evidence in the record, known medical principles, and/or medical treatise evidence.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record, to include the December 2015 VA examination report and any subsequent addendum opinions.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


